Case 1:13-cv-00323-MAC-ZJH Document 254 Filed 07/02/20 Page 1 of 5 PageID #: 9083




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

   REJI SAMUEL, et al.,                      )
                                             )
                                             )
   Plaintiffs,                               )
   v.                                        )   CIVIL ACTION NO.:
   SIGNAL INTERNATIONAL L.L.C., et al,       )   1:13-CV-00323-MAC-ZJH
                                             )
                                             )
   Defendants.                               )

      PLAINTIFFS’ LETTER BRIEF UPDATING THE COURT ON STATUS OF THE
             SIGNAL BANKRUPTCY PROCEEDING AS OF JULY 2, 2020

  KILPATRICK TOWNSEND &                  William E. Dorris
     STOCKTON, LLP                       Georgia Bar No. 225987
  1100 Peachtree Street, Suite 2800      Brian G. Corgan (Pro Hac Vice)
  Atlanta, GA 30309-4528                 Georgia Bar No. 187700
  Telephone: (404) 815-6500              Susan W. Pangborn (Pro Hac Vice)
  Facsimile: (404)-815-6555              Georgia Bar No. 735027; CA Bar No. 282533
  bdorris@kilpatricktownsend.com         1100 Peachtree Street, Suite 2800
  bcorgan@kilpatricktownsend.com         Atlanta, GA 30309-4528
  spangborn@kilpatricktownsend.com       Telephone: (404) 815-6500
  tlundlam@kilpatricktownsend.com        Facsimile: (404)-815-6555

                                         Taylor H. Ludlam (Pro Hac Vice)
                                         North Carolina Bar No. 42377
                                         4208 Six Forks Road, Suite 1400
                                         Raleigh, NC 27609

                                         Attorneys for Plaintiffs
Case 1:13-cv-00323-MAC-ZJH Document 254 Filed 07/02/20 Page 2 of 5 PageID #: 9084




         Plaintiffs, Regi Samuel, et al.1, in accordance with the Court’s Order Staying Case

  Pursuant to Bankruptcy [Dkt. No. 235] requiring the parties to file a notice every 120 days

  informing the Court of the status of the Signal Entities’ bankruptcy proceedings, hereby file this

  Status Report as of July 2, 2020.

         As noted in Plaintiffs’ prior notices, the Signal entities filed voluntary petitions for relief

  under Chapter 11 of Title 11 of the United States Code on July 12, 2015. In re Signal Int’l, Inc.,

  et al., No. 15-11498 (Bankr. D. Del. July 12, 2015) in the United States Bankruptcy Court for the

  District of Delaware (the “Bankruptcy Court”).2 On November 24, 2015, the Bankruptcy Court

  entered its Findings of Fact, Conclusions of Law and Order Confirming Debtors’ First Amended

  Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Bankr. Dkt. No. 555]

  (the “Confirmation Order”), confirming the Signal Entities’ plan of liquidation, which

  implemented the plan support agreement among the Plaintiffs, the Signal Entities and certain

  other parties, for the settlement of, inter alia, the Plaintiffs’ claims against the relevant Signal

  Entities. Pursuant to the Plan, a litigation trust (the “Signal Litigation Trust”) has been created

  for the distribution of the settlement proceeds. That process remains ongoing, as the Signal

  Litigation Trust distributed Trust Claim Forms in February 2016, and the Plaintiffs submitted

  their claim forms. Initial partial payments on accepted claims were distributed in July, 2017.



  1
    Regi Samuel, Atha Mohammad Abdul, Kesavarao Bundankayala, Raju Divakaran, Biju
  Perumpilly George, Krishna Gonthina, Nayappulli Jayachandran, Galla Venkata Rama Krishna,
  Samuel Jose Kumrumthodathil, Lohithakshan Madampet, Johny Mandy Mathai, Belthazar Peter,
  Mohanan Balakrishna Pillai, Santhosh Kumar Rajendra Pillai, Aby Karickathara Raju, Sumesh
  Porambathuparambil Subramanian, and Chandran Shaju Thanissery (collectively “Reji Samuel,
  et al.”).
  2
    The other entities are: Signal Ship Repair, LLC (Case No. 15-11499), Signal Int’l, LLC (Case
  No. 15-11500), Signal Int’l Texas GP, LLC (Case No. 15-11501), and Signal Int’l Texas, L.P.
  (Case No. 15-11502). By the Bankruptcy Court’s order, all five cases were jointly administered
  with the Signal Int’l, Inc. case. In re Signal Int’l, Inc., No. 15-11498 (Bankr. D. Del. July 14,
  2015), Dkt. No. 55.
Case 1:13-cv-00323-MAC-ZJH Document 254 Filed 07/02/20 Page 3 of 5 PageID #: 9085




         Counsel for Plaintiffs has recently been informed by the Trustee that the party whose

  payments on a certain note were to fund the Trust, is in default, and that the Trustee asked the

  bankruptcy court for permission to liquidate the note in a sale to one of three bidders. The

  Trustee filed such a motion, which the bankruptcy court granted. The Trustee is presently

  working with the party obligated on the note to seek to sell the underlying property, which the

  Trustee believes will result in the best return for the beneficiaries of the Trust. The amount and

  timing of subsequent payments are thus uncertain, but efforts are continuing to finalize the

  settlement. These efforts have apparently been complicated by the current pandemic.

         The Plan became effective on December 14, 2015 [Bankr. Dkt. No. 589]. As of that date,

  pursuant to the Confirmation Order, “any suit, legal action, or other proceeding … in any forum

  in the United States that is released, stayed, or enjoined pursuant to Article XI of the Plan against

  or affecting any Released Party [the Signal Entities], shall be stayed, enjoined or otherwise

  prohibited from continuation as to any Released Party” (Confirmation Order at 25 ¶ 10).

         On February 5, 2019, the Signal bankruptcy proceeding was closed in accordance with

  the confirmed plan [Bankr. Dkt. final entry, and Bankr. Dkt. 883]. Part of that confirmed plan is

  for the Signal Litigation Trust to distribute proceeds to the Plaintiffs in this action, and others

  similarly situated. A significant part of those proceeds has not yet been distributed. Because of

  the termination of the bankruptcy, the automatic stay is no longer in effect.

         With respect to the claims against Malvern C. Burnett, Gulf Coast Immigration Law

  Center, L.L.C., and Law Offices Of Malvern C. Burnett, A.P.C., (the “Burnett Defendants”),

  Plaintiffs have reached a settlement with the Burnett Defendants. The Burnett Defendants have

  satisfied their obligations under the agreement and, after coordinating with plaintiffs in related




                                                   2
Case 1:13-cv-00323-MAC-ZJH Document 254 Filed 07/02/20 Page 4 of 5 PageID #: 9086




  actions, Plaintiffs expect to dismiss their claims against the Burnett Defendants in the near

  future.

            With respect to the claims against Sachin Dewan and Dewan Consultants Pvt. Ltd. (a/k/a

  Medtech Consultants) (the “Dewan Defendants”), Plaintiffs have reached a settlement with the

  Dewan Defendants. Plaintiffs have been informed that the Dewan Defendants have satisfied

  their obligations under the agreement, and after coordinating with plaintiffs in related actions,

  Plaintiffs expect to dismiss the claims against the Dewan Defendants in the near future.

            Thus, final distributions have been made from the Defendants other than Signal who

  settled with Plaintiffs. Counsel for Plaintiffs is informed that the final distribution from the

  Signal Trust should take place in the next few months, at which time dismissal of this action

  would be appropriate.

            The parties will file a further status update in 120 days.


  DATED: July 2, 2020.                                    Respectfully Submitted,

  KILPATRICK TOWNSEND &                                   By:    s/ William E. Dorris
  STOCKTON, LLP                                           William E. Dorris
  bdorris@kilpatricktownsend.com                          Georgia Bar No. 225987
  bcorgan@kilpatricktownsend.com                          Brian G. Corgan (Pro Hac Vice)
  spangborn@kilpatricktownsend.com                        Georgia Bar No. 187700
  tludlam@kilpatricktownsend.com                          Susan W. Pangborn (Pro Hac Vice)
                                                          Georgia Bar No. 735027; CA Bar No. 282533
                                                          1100 Peachtree Street, Suite 2800
                                                          Atlanta, GA 30309-4528
                                                          Telephone: (404) 815-6500
                                                          Facsimile: (404)-815-6555

                                                          Taylor H. Ludlam (Pro Hac Vice)
                                                          North Carolina Bar No. 42377
                                                          4208 Six Forks Road, Suite 1400
                                                          Raleigh, NC 27609
                                                          Attorneys for Plaintiffs




                                                      3
Case 1:13-cv-00323-MAC-ZJH Document 254 Filed 07/02/20 Page 5 of 5 PageID #: 9087




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 2, 2020 a true and correct copy of the above

  document was filed electronically with the Clerk of Court using the CM/ECF system, which will

  automatically send e-mail notification of such filings to all attorneys of record.

          I FURTHER CERTIFY that U.S. Mail sent to the address of record for Global Resources,

  Inc. has been returned undeliverable, therefore I am unable to serve a copy of these pleadings on

  Global Resources, Inc. The last known address of Global Resources, Inc. is:

                                 Global Resources, Inc.
                                 c/o Michael Pol
                                 13 Herring Road
                                 Beaumont, MS 39423-2055

  Dated: July 2, 2020.
                                                     By:    s/ William E. Dorris
  KILPATRICK TOWNSEND &                              William E. Dorris
  STOCKTON, LLP                                      Georgia Bar No. 225987
  1100 Peachtree Street, Suite 2800
  Atlanta, GA 30309-4528
  Telephone: (404) 815-6500
  Facsimile: (404)-815-6555
  bdorris@kilpatricktownsend.com                     Attorney for Plaintiffs




  US2008 17068561 1
